Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 31 and 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The amendments have overcome the previously presented 35 USC 112b rejections of claims 32-34. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 37 and 38 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaiser et al. (US 2012/0165866). Kaiser discloses a method of fixation comprising locating a first bone anchor (60) in a first bone hole with a first adjustable suture construct (figs. 2a,2b and 14a) extending down into the first bone hole and at least partially through the first bone anchor to couple the first adjustable suture construct to the first bone anchor (see placement of anchor and its respective suture construct in fig. 14A), the first adjustable suture construct including a first suture with a first free end that extends longitudinally through a first longitudinal passage in the first suture to form a first adjustable loop (46; best shown in figs. 2a,2b), the first adjustable loop having an adjustable size, wherein the locating leaves at least a first portion of the first adjustable loop (46) outside the first bone hole ([0047]-[0048]), and passing, after said locating, the first portion of the first adjustable loop (46) at least partially through a second bone anchor (through locking feature 100; fig. 14A; see esp. [0048] which discloses that loop is coupled to feature 100 in an adjacent bone anchor after passing through aperture 84’) outside the first bone hole to seat the second bone anchor on the first adjustable loop (see esp. claim 3 of ‘866), and delivering the second bone anchor into a second bone hole after said passing (see claim 3 of ‘866). 
Regarding claim 37, following said delivering, the first portion of the first adjustable loop extends down into the second bone hole (as understood in view of fig. 14A, noting position of anchors and loops hooked onto coupling feature 100 once anchor is fully advanced into bone hole).
Regarding claim 38, see fig. 14A, noting two left-most anchors (60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of McDevitt et al. (US 6,527,794). Kaiser discloses the method substantially as stated above. The first loop is an adjustable loop and Kaiser discloses decreasing the size of the first loop after the first bone anchor is located in the first bone hole in order to tension the suture (as understood in view of par. [0048]). However, Kaiser does not expressly disclose increasing the adjustable size of the first adjustable loop after said locating but before decreasing the adjustable size of the first adjustable loop. 
McDevitt disclose an adjustable loop (26) on a suture that can be tightened by pulling on the free end (22) of the suture and loosened by pulling the loop segment (26) itself. McDevitt discloses that, after tightening of the suture, the tightening can be reversed simply by pulling on a loop formed by the suture in the event that the loop is drawn too tight (col. 2, ll. 30-44). It would have been obvious to one of ordinary skill in the art to have modified the prior art method of Kaiser to include the step of increasing the adjustable size of the first adjustable loop after locating in the event that the loop is drawn too tight by the surgeon when tensioning the suture as made obvious by McDevitt. One skilled in the art would have further found it obvious to decrease the size of the loop after it has been increased in order to increase the amount of force being applied to the suture and tissue, as one skilled in the art would readily recognize that the suture may occasionally be over-loosened by the surgeon when attempting to fix a loop that has been drawn too tight.

Allowable Subject Matter
Claims 21-30 are allowed.
Claims 32-33, 35, 36 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/27/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771